DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-final action in response to the election filed on 10/25/2022. Applicant has elected claims 11-20; and claims 1-10 are withdrawn.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 11-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea:  
facilitate access of a plurality of users to [an] environment; display interactive educational content associated with a problem or a technology; receive a user interaction with the interactive educational content; update the environment in response to receiving the user interaction; display a game associated with at least some of the educational content; receive a user interaction associated with the game; and facilitate user access to a separate area of the environment to allow group discussion of aspects of the game.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching, wherein an interactive educational content is presented to a user(s); and wherein one or more portions of the educational content is updated or modified based on one or more inputs received from the user(s), etc.   
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite—at least implicitly—additional element(s), wherein a computing device is utilized to facilitate the recited steps regarding: facilitating access to one or more users (“facilitating access of a plurality of users to a virtual environment”); displaying a content item(s) to the user (“displaying interactive educational content associated with a problem or a technology”); receiving an input from a user (“receiving a user interaction with the interactive educational content”); updating the content based on the input (“updating the virtual environment in response to receiving the user interaction”); displaying a further content item to the user (“displaying a virtual game associated with at least some of the educational content”);  receiving a corresponding input from the user (“receiving a user interaction associated with the virtual game”); facilitating a further access to the user (“facilitating user access to a separate area of the virtual environment to allow group discussion of aspects of the virtual game”), etc.  
However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure indicates that a general purpose processor, including any type of computer system, can be utilized to implement the disclosed virtual collaborative learning system (see [0100] of the specification).
In addition, the implementation of the conventional computer and/or Internet technology to facilitate educational activities to a user(s), including a virtual environment that allows users to interact/collaborate with one another during one or more educational activities, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. US 2009/0325136; US 2010/0151431; US 2008/0268418, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 12-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 12-16 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 depends from claim 11; and claim 12 recites, “the interactive educational content associated with the problem comprises at least one of: a video about the problem or a virtual activity” (emphasis added); 
Claim 13 depends from claim 11; and claim 13 recites, “wherein the virtual activity comprises interacting with virtual content to enact aspects of the problem or a potential solution to the problem” (emphasis added);
	Claim 14 depends from claim 11; and claim 14 recites, “wherein the problem comprises pollution” (emphasis added);
However, it is unclear how each of claims 12 to 14 is achieved when the educational content, as recited per claim 11, is associated with just a technology. It is worth to note that claim 11 does not necessarily involve an interactive educational content that is associated with both (i) a problem and (ii) a technology; rather, the interactive educational content is associated with a problem or a technology.  
In addition, regarding claim 13, there is insufficient antecedent basis regarding the limitation “the virtual activity”. 
Claim 15 depends from claim 11; and claim 15 recites, “wherein the interactive educational content associated with the technology comprises at least one of: a video about the technology, an example display about the technology or a virtual activity” (emphasis added);
Claim 16 depends from claim 11; and claim 16 recites, “wherein the virtual activity comprises  interacting with virtual content to interact with aspects of the technology” (emphasis added);
However, it is unclear how each of claims 15 and 16 is achieved when the educational content, as recited per claim 11, is associated with just a problem. It is worth to note that claim 11 does not necessarily involve an interactive educational content that is associated with both (i) a problem and (ii) a technology; rather, the interactive educational content is associated with a problem or a technology.  
In addition, regarding claim 16, there is insufficient antecedent basis regarding the limitation “the virtual activity”. 
Thus, at least for the reasons indicated above, each of claims 12 to 16 is ambiguous.






6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claim 14 is rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 depends from claim 11; and claim 14 recites, “wherein the problem comprises pollution”; however, the above limitation is merely indicating the topic or content of the problem, which is nonfunctional descriptive matter. Accordingly, claim 14 fails to further limit claim 11 since it does not add a further step (e.g. a functional and/or a structural limitation) to the method of claim 11.    	
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 11-20 are rejected under 35 U.S.C.103 as being unpatentable over Bedor 2020/0051460 in view of Howard 2013/0109002.
	Regarding claim 11, Bedor teaches the following claimed limitations:  a method of collaborative learning in a virtual environment, the method comprising: facilitating access of a plurality of users to a virtual environment ([0019]; [0086]; [0087] lines 1- 6: e.g. a computer-based system that provides one or more virtual spaces that allow users to participate in one or more educational activities, collaborate with one another, etc.); displaying interactive educational content associated with a problem or a technology; receiving a user interaction with the interactive educational content ([0163]; [0259] to [0261]; [0266]; [0267]: e.g. the system presents educational content related to a problem/technology; such as, textual and/or graphical content related to the atomic model of chemical structures, etc., and wherein  the system prompt the user to interact with the first-level of the interactive content/game. Thus, the system receives and analyzes the user’s inputs as the user provides one or more inputs); updating the virtual environment in response to receiving the user interaction; displaying a virtual game associated with at least some of the educational content ([0268] to [0271]; [0273]: e.g. the system provides one or more feedbacks the user based on the analysis of the user’ inputs; and furthermore, the system updates the virtual environment—such as, presenting a second level of the interactive game/content, which is more elaborate and functional version of the first game.); receiving a user interaction associated with the virtual game; and facilitating user access to a separate area of the virtual environment ([0276]; [0277]; [0281]: e.g. the system prompts the user to practice using a second game mechanism; wherein the system receives and analyzes one or more inputs that the user is providing during the second game; and wherein system further allows the user to access a separate area, such as the achievement area, of the virtual environment).
Bedor does not expressly indicate that the separate are is to allow group discussion of aspects of the virtual game.
However, Howard discloses system that allows users to interact in a virtual environment, wherein the virtual space comprises various sections, including a private space that allows two or more users to interact privately by means of chatting, instant messaging, etc. ([0035]; [0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Bedor in view of Howard; for example, by incorporating one or more additional virtual spaces, including one or more private virtual spaces, so that two or more group of users would be able to meet in a designated private virtual space and privately interact (chatting, instant messaging, etc.) with one another about various subjects; and thereby providing each user with an additional option for collaboration.     
	Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11. Howard further teaches:
	Regarding claim 12, the interactive educational content associated with the problem comprises at least one of: a video about the problem or a virtual activity ([0163]; [0266]; [0267]: e.g. as the exemplary scenario discussed per claim 11, the system presents a textual and/or graphical content related to the atomic model; and the system also prompts the user to interact with the first-level of the interactive content/game. Thus, the interactive educational content comprises a video about the problem or a virtual activity); 
	Regarding claim 13, wherein the virtual activity comprises  interacting with virtual content to enact aspects of the problem or a potential solution to the problem ([0266]; [0267]: e.g. the exemplary scenario requires the user to think systematically and strategically about the utility and application of the first educational module based on how the game mechanisms allows the player characters to navigate level 1. Thus, the virtual activity already comprises interacting with virtual content to enact aspects of the problem or a potential solution to the problem). 
	Regarding claim 14, Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11.
	Although the exemplary scenario discussed per claim 11 does not expressly describe that the problem comprises pollution, this limitation is directed merely to the topic or content of the problem, which is nonfunctional descriptive matter. 
	Nevertheless, Bedor already teaches that the interactive educational content, which the system provides, encompasses various types of scenarios, including videos and other educational materials on environmental damage and pollution (see [0102] lines 1-18; [0110]).   
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedor’s exemplary scenario discussed with respect to claim 11; for example, by incorporating one or more additional scenarios related to pollution, in order to teach the user(s) the proper manner to tackle pollution. 
Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11. Bedor further teaches:
Regarding claim 15, the interactive educational content associated with the technology comprises at least one of: a video about the technology, an example display about the technology or a virtual activity ([0163]; [0266]; [0267]: e.g. as the exemplary scenario presents a textual and/or graphical content related to the atomic model, such as simulation of the Bohr model of the atom; and the system also prompts the user to interact with the first-level of the interactive content/game. Thus, the interactive educational content comprises a video about the problem or a virtual activity); 
Regarding claim 16, wherein the virtual activity comprises interacting with virtual content to interact with aspects of the technology ([0266]; [0267]: e.g. the exemplary scenario already presents the user with a set of game mechanisms that include an offensive action to invoke an electromagnetic radiation laser gadget that embodies the properties of the Bohr model of the atom and related scientific principles. Thus, the virtual activity already comprises interacting with virtual content to interact with aspects of the technology). 
Regarding claims 12-14, claim 11 does not necessarily require a problem since it is merely optional, per claim 11, for the educational content to be associated with a problem (e.g. see the claim language per claim 11, “educational content associated with a problem or a technology”, emphasis added). 
Accordingly, the prior art is not necessarily required to teach such an optional limitation, which claim 11 does not necessarily require, if the prior art describes a content associated with a technology. 
Regarding claims 15 & 16, claim 11 does not necessarily require a technology since it is merely optional, per claim 11, for the educational content to be associated with a technology (e.g. see the claim language per claim 11, “educational content associated with a problem or a technology”, emphasis added). 
Accordingly, the prior art is not necessarily required to teach such an optional limitation, which claim 11 does not necessarily require, if the prior art describes a content associated with a problem. 
Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11. Bedor further teaches:
  Regarding claim 17, wherein the user interaction associated with the virtual game comprises a selection of art and technology content to combine in order to address a problem associated with virtual game ([0260]; [0261]; [0276]: e.g. the user utilizes various game elements during the game, such as  (i) a level map that includes terrain elements in the form of dirt piles, trees, etc., which intercept offensive mechanisms as cover, (ii) an electro-magnetic radiation gadget with expanded controllable range for precision of offensive action, etc.  Accordingly, the user interaction associated with the virtual game already comprises a selection of art and technology content to combine in order to address a problem associated with virtual game). 
	Regarding claim 18, Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11.
	The limitation, “wherein the separate area comprises a private virtual space for a plurality of users that are a subset of the total number of users present in the virtual environment”, is already addressed per the modification discussed above with respect to claim 11. 
Particularly, Bedor, as modified per the teaching of Howard, already incorporates one or more private virtual spaces, so that two or more group of users would be able to privately interact with one another about various subjects; and such implementation provides each user with an additional option for collaboration.     
Regarding claim 19, Bedor in view of Howard teaches the claimed limitations as discussed above per claim 18.
Regarding the limitation, “a plurality of private virtual spaces are accessible by an educator user”,  Howard already teaches that one or more teachers use the educational virtual space, which includes the private space, to guide students through educational content ([0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bedor’s system based on the teaching of Howard; for example, by providing one or more teachers access to one or more of the private virtual spaces, in order to enable the teacher(s) to easily provide additional guidance to one or more group of students that interact in a private virtual space; and thereby further increasing the teacher-student interactions. 
Regarding claim 20, Bedor in view of Howard teaches the claimed limitations as discussed above per claim 11.
Regarding the limitation, “interactive content is displayed in a dedicated room of the virtual environment”, Howard already teaches that the virtual space, which allows users to interact with one or more educational content/games, already includes one or more virtual spaces depicted as rooms ([0042]; [0044] lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Bedor’s system based on the teaching of Howard; for example, by incorporating one or more virtual rooms where the user(s) participates in one or more educational activities/games, etc., so that the user would have a further option to perform the educational activities according to one or more traditional settings.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715